DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1 (Figures 3A-3E), Species B3 (Figure 10), Species F2 (Figure 9A,B), and Species P2 (Figure 6) in the reply filed on 12/1/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the different species recite mutually exclusive features requiring different searches.  Therefore, a serious search burden exists to individually search each species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8, 12, 13, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/2020.  It is noted that in the response, the applicant only lists claims 1, 2, 4, 5, 9, 10, 11, and 14-16 as reading on the elected species.  However, upon further review, it appears that claims 3, 17, 19, and 20 read on the elected species.  Accordingly, claims 3, 17, 19, and 20 are being examined with the other elected claims.

Status of Claims
The status of the claims as filed in the reply dated 12/1/2020 are as follows: 
Claims 1-20 are pending;

Claims 1-5, 9-11, 14-17, and 19-20 are being examined.

Drawings
The drawings are objected to because they contain poor line quality (appears to be a copy of a copy rendering it hard to distinguish lines and read the reference characters) (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words, contains phrases which can be implied, and uses legal phraseology.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Heat Exchanger with Adjustable Guiding Elements Between Tubes”, or something similarly descriptive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one adjustment device” in claim 1 (interpreted as a rotatable intermeshing joint at the end of a wing part of the tubular element, or equivalent; see page 6 of the applicants specification);
“holding device” in claim 2 (interpreted as a rotatable intermeshing joint at the end of a wing part of the tubular element, or equivalent; see page 6 of the applicants specification);
“connection element” in claim 4 (interpreted as a rotatable intermeshing joint at the end of a wing part of the tubular element, or equivalent; see page 6 of the applicants specification);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 last line recites “a guiding element”.  However, Claim 1 from which claim 3 depends from already recites “guiding elements” in line 7.  It is unclear how the two iterations of guiding element are related to one another.  Is the guiding element of claim 3 a different component or rather a single instance of the plurality of guiding elements?  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as being one of the guiding elements from claim 1.
Claim 4 recites the limitation "wing part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “wing part” is recited in claim 3, however claim 4 only depends from claim 2.
Claim 14 recites the limitation "the main extension directions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the main extension directions of at least two adjacent flow channels enclose an angle (ɣ) deviating from 0°”.  It is unclear what the limitation of “enclose an angle” is referring to.  It is not clear how one would enclose an angle, and it is further unclear how to deviate from said angle.  Additionally, there is no start reference point for which to measure the angle from.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 16 recites the limitation "the main extension directions" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the main extension direction of the flow channel extends at an angle (φ) deviating from 0° to the radial direction of the collection vessel and/or to the radial direction of 
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (US2004/0108105A1, as cited in the IDS) in view of Van Leeuwen (US4114598).
Re Claim 1. Dwyer teaches a heat exchanger (Figure 2), for heat exchange between a first fluid (fluid within tubes 61) and a second fluid (i.e. ambient air on outside of 6) (Figures 2-5; Paragraph 1, 56, 59-66), 
having at least a first row of tubular elements (61) and a second row of tubular elements (61), each for passage of the first fluid (Figures 2-5 illustrates a plurality of rows; Paragraphs 59-66), 
wherein a flow channel (space between 61’s) for the second fluid is formed between the first and the second row of tubular elements (Figures 2-5; Paragraphs 59-66), 
with a collection vessel (4) at the one ends of the tubular elements and with a distribution vessel (3, 7) at the other ends of the tubular elements (Figures 2-6; Paragraph 56, 66), 
wherein guiding elements (62) for guiding the second fluid along the flow channel extend between the outer sides of adjacent tubular elements of the first and second row of tubular elements (Figures 2-5; Paragraphs 59-66), 
the guiding elements each comprising a plate part (62) the wall thickness of which is less than the maximum cross-sectional dimension of the tubular elements connected thereto (Figures 2-5; Paragraphs 59-66; Guiding element and plate part are the same elements in the applicants invention, therefore Dwyers guiding element 62 is also considered the plate part.  Further, plate 62 is thinner than tubular part 61), 

However, Van Leeuwen teaches a heat exchanger comprising at least one adjustment device (27, 28) is provided for adjusting the relative position of two guiding elements (24, 26) about a pivot axis extending essentially in direction of the longitudinal axes of the tubular elements (23) (Figures 2-4; Column 1 lines 42-45; Column 2 lines 28-36). 
Therefore, in view of Van Leeuwen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add adjustment devices to the guiding elements of Dwyer in order to allow for more flexible installation and allowing for extra tolerance compensation when aligning the tubular elements.

Re Claim 2. Dwyer as modified by Van Leeuwen teach holding devices (27, 28 of Van Leeuwen) are provided in order to connect adjacent tubular elements of the first or second row of tubular elements with each other via the guiding elements (Dwyer Figures 2-6, Paragraphs 56-66; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 
Re Claim 3. Dwyer as modified by Van Leeuwen teach two wing parts (62 of Dwyer) protrude from the outer side of each tubular element, wherein two wing parts on adjacent tubular elements of the first or second row of tubular elements together form a guiding element for the second fluid (Dwyer Figures 2-6, Paragraphs 56-66; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 
Re Claim 4. Dwyer as modified by Van Leeuwen teach each wing part (62 of Dwyer; 24, 26 of Van Leeuwen) comprises a connection element (27, 28 of Van Leeuwen) of the holding 
Re Claim 5. Dwyer as modified by Van Leeuwen teach spiral-shaped bent edges (Van Leeuwen 27, 28 are considered “spiral-shaped bent edges”) of the wing parts are provided as connection elements (Dwyer Figures 2-6, Paragraphs 56-66; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 
Re Claim 9. Dwyer as modified by Van Leeuwen teach the arrangement of tubular elements of the first or second row of tubular elements and of the guiding elements in a plane essentially at right angles to the longitudinal axes of the tubular elements forms an essentially undulating course of the flow channel (Dwyer Figures 2-6 illustrates an undulating course, Paragraphs 56-66; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 
Re Claim 10. Dwyer as modified by Van Leeuwen teach the plate parts each comprise arched, outer surfaces (Figure 5 of Dwyer illustrates arched surfaces of 62) (Dwyer Figures 2-6, Paragraphs 56-66; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 
Re Claim 11. Dwyer as modified by Van Leeuwen teach the arrangement of tubular elements of the first or second row of tubular elements and of the guiding elements in a plane essentially at right angles to the longitudinal axes of the tubular elements forms an essentially zigzag-shaped course of the flow channel (Dwyer Figures 2-6 illustrates a “zigzag-shaped course” due to the curved surface of the fins 62 and placement of the tubes 61, Paragraphs 56-66; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 
Re Claim 14. As best understood in view of the indefiniteness, Dwyer as modified by Van Leeuwen teach the main extension directions of at least two adjacent flow channels enclose an angle deviating from 0° (Dwyer Figures 2-6, Paragraphs 56-66.  The outlet of the flowpaths in 

    PNG
    media_image1.png
    390
    690
    media_image1.png
    Greyscale

Re Claim 15. Dwyer as modified by Van Leeuwen teach the collection vessel and/or the distribution vessel in a virtual cutting plane essential at right angles to the longitudinal axes of the tubular elements is essentially rectangular, circular-ring-segment-shaped or circular-ring-shaped (Dwyer Figures 2-6, Paragraphs 56-66; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 
Re Claim 16. As best understood in view of the indefiniteness, Dwyer as modified by Van Leeuwen teach the collection vessel and/or the distribution vessel in a virtual cutting plane essentially at right angles to the longitudinal axes of the tubular elements is essentially circular-ring-segment-shaped or circular-ring-shaped (7 is a circular shaped element.  Additionally, 3 and 4 both comprise circular holes for the tubes, which are considered circular-ring shaped elements), wherein the main extension direction of the flow channel extends at an angle (φ) deviating from 0° to the radial direction of the collection vessel and/or to the radial direction of the distribution vessel, said radial direction extending from the beginning or the end of the flow channel (Dwyer Figures 2-9, Paragraphs 56-66, see annotated Figure 5 above; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 
Re Claim 17. Dwyer as modified by Van Leeuwen teach the heat exchanger is an oil-air-cooler (Dwyer Figures 2-6, Paragraphs 56-66 teach using air and fluid; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36).  The recitation of being used as an oil-air cooler is considered intended use of the apparatus.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Further, it is noted that the claims are directed towards an apparatus, wherein the material or article worked upon (i.e. oil and air) does not limit apparatus claims.  Specifically,  MPEP 2115 states that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parteThibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Re Claim 19. Dwyer as modified by Van Leeuwen teach the plate parts each comprise circular-segment-shaped curved outer surfaces (Figure 5 of Dwyer illustrates arched surfaces of 62 which are considered circular-segment-shaped curved outer surfaces) (Dwyer Figures 2-6, Paragraphs 56-66; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 
Re Claim 20. As best understood in view of the indefiniteness, Dwyer as modified by Van Leeuwen teach said angle is between 30° and 60° (Dwyer Figures 2-6, Paragraphs 56-66, wherein annotated Figure 5 above illustrates an angle of approximately 45 degrees, which is within the cited range; Van Leeuwen Figures 2-4, Column 1 lines 42-45; Column 2 lines 28-36). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763